



Exhibit 10.2


BLACK KNIGHT, INC.
AMENDED AND RESTATED
2015 OMNIBUS INCENTIVE PLAN


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Shares
of common stock (the “Restricted Stock”), par value $0.0001 per share (the
“Shares”), by Black Knight, Inc. (the “Company”), pursuant to the Black Knight,
Inc. Amended and Restated 2015 Omnibus Incentive Plan (the “Plan”) and the terms
set forth in the attached Restricted Stock Award Agreement:


Name of Grantee:
 
Number of Shares of Restricted Stock Granted:
 
Effective Date of Grant:
February 18, 2020
Vesting and Period of Restriction:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture provisions contained in the Restricted
Stock Award Agreement, with respect to one-third of the shares on each
anniversary of the Effective Date of Grant, subject to satisfaction of the
applicable Performance Restriction as set forth on Exhibit A of the Restricted
Stock Award Agreement, attached hereto.





By your electronic acceptance/signature below, you agree and acknowledge that
the Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the attached Restricted Stock Award Agreement, which are
incorporated herein by reference, and that you have been provided with a copy of
the Plan and Restricted Stock Award Agreement. If you have not accepted or
declined this Restricted Stock Grant, including the terms of this Notice and
Restricted Stock Award Agreement, prior to the first anniversary of the
Effective Date of Grant, you are hereby advised and acknowledge that you shall
be deemed to have accepted the terms of this Notice and Restricted Stock Award
Agreement on such first anniversary of the Effective Date of Grant.










Electronic Signature    
Acceptance Date    






 

--------------------------------------------------------------------------------





BLACK KNIGHT, INC.
AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement
(Subject to Time-Based Restriction and Performance Restriction)


Section 1.
GRANT OF RESTRICTED STOCK

(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant (the “Notice”) and this Restricted Stock Award Agreement
(the “Agreement”), the Company grants to the Grantee on the Effective Date of
Grant the Shares of Restricted Stock (the “Restricted Stock”) set forth in the
Notice.
(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Black Knight, Inc. Amended and Restated 2015 Omnibus Incentive Plan (the
“Plan”). All terms, provisions, and conditions applicable to the Restricted
Stock set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice or this Agreement and not otherwise defined
therein or herein shall have the meanings ascribed to them in the Plan.
Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS

(a)     Forfeiture. Except as otherwise provided in Section 2(e) or in the
Grantee’s employment, director services or similar agreement in effect at the
time of the termination:
(i)    If the Grantee’s employment or service as a Director or Consultant is
terminated for any reason other than death or Disability (as defined below), the
Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock to the extent such Shares are subject to a Period of
Restriction at the time of such termination.
(ii)    If the Grantee’s employment or service as a Director or Consultant is
terminated due to the Grantee’s death or Disability, a portion of the Shares
which on the date of termination remain subject to a Period of Restriction shall
vest and become free of the forfeiture and transfer restrictions contained in
the Agreement (except as otherwise provided in Section 2(c) of this Agreement).
The portion which shall vest shall be determined by the following formula
(rounded to the nearest whole Share):
(A x B) – C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination since the
Effective Date of Grant divided by 36, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of termination.
All Shares that are subject to a Period of Restriction on the date of
termination of employment or service as a Director or Consultant and which will
not be vested pursuant to Section 2(a)(ii) above, shall be forfeited to the
Company, for no consideration.
(iii)    The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment, director services or similar agreement with the
Company. If the Grantee’s employment, director services or similar agreement
does not define the term “Disability,” or if the Grantee has not entered into an
employment, director services or similar agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee is (or, if the Grantee
were a participant, would be) entitled to long-term disability benefits pursuant
to the long-term disability plan maintained by the Company or in which the
Company’s employees participate.




 

--------------------------------------------------------------------------------





(iv)    If any Performance Restriction (as defined in Exhibit A) is not
satisfied during the applicable Measurement Period, all of the Shares that do
not satisfy the performance criteria for the applicable Measurement Period shall
be forfeited to the Company for no consideration.
(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent such Shares are subject to
a Period of Restriction.
(c)     Holding Period. If and when (i) the Grantee is an Officer (as defined in
Rule 16a-1(f) of the Exchange Act), and (ii) the Grantee does not hold Shares
with a value sufficient to satisfy the applicable stock ownership guidelines of
the Company in place at that time, then the Grantee must retain 50% of the
Shares acquired by the Grantee as a result of the lapse of a Period of
Restriction (excluding from the calculation any Shares withheld for purposes of
satisfying the Grantee’s tax obligations in connection with such lapse of a
Period of Restriction) until such time as the value of the Shares remaining in
the Grantee’s possession following any sale, assignment, pledge, exchange, gift
or other transfer of the Shares shall be sufficient to meet any applicable stock
ownership guidelines of the Company in place at that time. For the avoidance of
doubt, at any time when the Grantee holds, in the aggregate, Shares with a value
sufficient to satisfy the applicable stock ownership guidelines of the Company
in place at that time, the Grantee may enter into a transaction with respect to
any Shares acquired by the Grantee as a result of the lapse of a Period of
Restriction without regard to the holding period requirement contained in this
Section 2(c) so long as the Grantee shall continue to satisfy such stock
ownership guidelines following such transaction.
(d)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice and the terms of this Agreement.
Subject to the terms of the Plan and Section 6(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions, other than the holding period restriction
described in Section 2(c) above, if applicable.
(e)     Change in Control. Notwithstanding anything to the contrary in the Plan
or any employment, director services or similar agreement in effect at the time
of the termination, the Restricted Stock will not vest solely due to a Change in
Control; provided, however, that (i) any Performance-Based Restriction
applicable to the Restricted Stock shall be deemed to be achieved immediately
upon, and the holding period described in Section 2(c) above shall lapse
immediately upon, the consummation of a Change in Control, and (ii) any
Time-Based Restriction or other restriction imposed on the Restricted Stock that
has not previously lapsed, including the holding period described in Section
2(c) above, shall immediately lapse upon the earlier of the end of the original
Period of Restriction or a termination by the Company (or an affiliate thereof)
of Grantee’s employment or service as a Director or Consultant without Cause at
any time within the six months immediately preceding the Change in Control, or
at any time following the Change in Control that is prior to the end of the
Period of Restriction. For purposes of this Agreement, the term “Cause” shall
have the meaning ascribed to such term in any employment, director services or
similar agreement to which the Grantee is a party at the time of the
termination, or in the absence of such an agreement that defines Cause, the
Grantee’s (i) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment); (ii) willful neglect of duties (other than due to a physical or
mental impairment); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty or moral turpitude;
(iv) material breach of this Agreement; (v) material breach of the Company’s or
an affiliate’s business policies, accounting practices or standards of ethics;
(vi) material breach of any applicable non-competition, non-solicitation, trade
secrets, confidentiality or similar restrictive covenant, or (vii) failure to
materially cooperate with or impeding an investigation authorized by the Board;
provided, however, that the Grantee shall have been given a thirty (30) day
period to cure any act or omission that constitutes Cause, if capable of cure,
prior to termination.
 
Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until




 

--------------------------------------------------------------------------------





the Period of Restriction has lapsed. If the Shares are registered in book-entry
form, the restrictions shall be placed on the book-entry registration. The
Grantee may be required to execute and return to the Company a blank stock power
for each Restricted Stock certificate (or instruction letter, with respect to
Shares registered in book-entry form), which will permit transfer to the
Company, without further action, of all or any portion of the Restricted Stock
that is forfeited in accordance with this Agreement.
Section 4.
SHAREHOLDER RIGHTS

Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS

(a)     Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)     Such held dividends shall be subject to the same Period of Restriction
as the Shares to which they relate.
(c)     Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.
(d)     Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.
Section 6.
MISCELLANEOUS PROVISIONS

(a)     Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
(b)     Confidential Information. The Grantee will occupy a position of trust
and confidence and will have access to and learn substantial information about
the Company and its affiliates and their respective operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Grantee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Grantee will keep
confidential and, outside the scope of the Grantee’s duties and responsibilities
with the Company and its affiliates, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to the Company’s or its affiliates’ methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by the Company or any of its
affiliates, nor will the Grantee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, during such time as the




 

--------------------------------------------------------------------------------





Grantee is employed by or provides services as a Director or Consultant to the
Company or an affiliate thereof (the “Term of Service”) and at all times
thereafter the Grantee will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will the Grantee utilize any such
information, either alone or with others, outside the scope of the Grantee’s
duties and responsibilities with the Company and its affiliates.
(c)     Non-Competition.
(i)    During Term of Service. During the Term of Service, the Grantee will
devote such business time, attention and energies reasonably necessary to the
diligent and faithful performance of the services to the Company and its
affiliates, and will not engage in any way whatsoever, directly or indirectly,
in any business that is a competitor with the Company’s or its affiliates’
principal business, that is a reasonably anticipated extension of their
principal business, or that is engaged in the research or development of a
product that will compete with the Company’s or its affiliates’ principal
business, nor solicit customers, suppliers or employees of the Company or its
affiliates on behalf of, or in any other manner work for or assist any business
which is a direct competitor with the Company’s or its affiliates’ principal
business. In addition, during the Term of Service, the Grantee will undertake no
planning for or organization of any business activity competitive with the work
performed as an employee, Director or Consultant of the Company, and the Grantee
will not combine or conspire with any other employee of the Company or any other
person for the purpose of organizing any such competitive business activity.
(ii)    After Term of Service. The parties acknowledge that the Grantee will
acquire substantial knowledge and information concerning the business of the
Company and its affiliates as a result of employment or services as a Director
or Consultant. The parties further acknowledge that the scope of business in
which the Company and its affiliates are engaged is national and very
competitive and one in which few companies can successfully compete. Competition
by the Grantee in that business after the Term of Service would severely injure
the Company and its affiliates. Accordingly, for a period of one (1) year after
the Grantee’s employment or service as a Director or Consultant of the Company
or an affiliate thereof terminates for any reason whatsoever, the Grantee
agrees: (1) not to engage in any way whatsoever, directly or indirectly,
including, as an employee, consultant, advisor, principal, partner or
substantial shareholder with any firm or business that competes with the Company
or its affiliates in their principal products and markets, that is a reasonably
anticipated extension of the Company or its affiliates in their principal
products and markets, or that is engaged in the research or development of a
product that will compete with the Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or its affiliates.
(d)     Improvements and Inventions. Any and all improvements or inventions that
the Grantee may make or participate in during the Term of Service, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Grantee’s employment or service as a Director or
Consultant, shall be the sole and exclusive property of the Company. The Grantee
shall, whenever requested by the Company, execute and deliver any and all
documents that the Company deems appropriate in order to apply for and obtain
patents or copyrights in improvements or inventions or in order to assign and/or
convey to the Company the sole and exclusive right, title and interest in and to
such improvements, inventions, patents, copyrights or applications.
(e)     Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice by the Company, the
Board or the Committee.
(f)     Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(g)     Choice of Law. This Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise




 

--------------------------------------------------------------------------------





cause the Plan, this Agreement or the Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.
(h)     Arbitration. Subject to, and in accordance with the provisions of
Article 3 of the Plan, any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice shall be settled by binding arbitration
before a single arbitrator in Jacksonville, Florida and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall decide any issues submitted in accordance with the provisions
and commercial purposes of the Plan, this Agreement and the Notice, provided
that all substantive questions of law shall be determined in accordance with the
state and federal laws applicable in Florida, without regard to internal
principles relating to conflict of laws.
(i)     Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
(j)     Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(k)     References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
(l)     Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.






 

--------------------------------------------------------------------------------








EXHIBIT A
Vesting and Restrictions


This grant is subject to both Performance Restrictions and Time-Based
Restrictions, as described below. The period between the Effective Date of Grant
and the applicable Vesting Date of a Share of Restricted Stock is the “Period of
Restriction” for such Share of Restricted Stock.


Time-Based Restrictions


In order for the Restricted Stock to vest on any Vesting Date, in addition to
satisfying the applicable Performance-Based Restrictions (described below), the
Grantee must satisfy the continued service conditions set forth in Section 2 of
the Agreement (the “Time-Based Restrictions”) as of the applicable Anniversary
Date.


Performance Restrictions


In order for the Restricted Stock to vest on any Vesting Date, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) must
determine that the Company has achieved the applicable Performance Restriction
for the applicable Measurement Period, as more specifically set forth below.
Adjusted EBITDA shall be defined as net earnings from continuing operations,
with adjustments to reflect the addition or elimination of certain statement of
earnings items including, but not limited to, (i) depreciation and amortization;
(ii) impairment charges; (iii) interest expense, net; (iv) income tax expense;
(v) other expense, net; (vi) equity in losses of unconsolidated affiliates, net
of tax; (vii) deferred revenue purchase accounting adjustment; (viii)
equity-based compensation, including certain related payroll taxes; (ix) costs
associated with debt and/or equity offerings, including the spin-off of Black
Knight from Fidelity National Financial, Inc.; (x) spin-off related transition
costs; (xi) acquisition-related costs, including costs pursuant to purchase
agreements; (xii) costs associated with expense reduction initiatives; and
(xiii) costs associated with executive transition, together with any other
adjustments that the Company may include in its presentation of Adjusted EBITDA
to investors. Final calculations of our achievement of the Performance
Restrictions are subject to adjustment for acquisitions, divestitures, major
restructuring charges, and non-budgeted discontinued operations. The Committee
will evaluate whether the Performance Restriction has been achieved following
the completion of the Measurement Period; provided, however, that to the extent
not already achieved, all Performance Restrictions shall be deemed to be
achieved upon the consummation of a Change in Control.






 

--------------------------------------------------------------------------------





Anniversary Date
% of Restricted Stock
Performance Restriction
Measurement Period
Vesting Date
First (1st) anniversary of the Effective Date of Grant.
33.33%
Adjusted EBITDA equal to or greater than $583.4 million
January 1, 2020 through December 31, 2020
The later of the first (1st) Anniversary Date or the date the Compensation
Committee determines the applicable Performance Restriction has been achieved.*
Second (2nd) anniversary of the Effective Date of Grant.
33.33%
Adjusted EBITDA equal to or greater than 2020 fiscal year Adjusted EBITDA
January 1, 2021 through December 31, 2021
The later of the second (2nd) Anniversary Date or the date the Compensation
Committee determines the applicable Performance Restriction has been achieved.*
Third (3rd) anniversary of the Effective Date of Grant
33.34%
Adjusted EBITDA equal to or greater than 2021 fiscal year Adjusted EBITDA
January 1, 2022 through December 31, 2022
The later of the third (3rd) Anniversary Date or the date the Compensation
Committee determines the applicable Performance Restriction has been achieved.*



*
The date the Committee determines the applicable Performance Restriction has
been achieved shall be the date the Committee approves the achievement of the
applicable Performance Restriction based upon a report from the Company’s Chief
Financial Officer based upon the Company’s audited financial statements for the
Measurement Period.



Vesting


If the applicable Performance Restriction and Time-Based Restriction has been
achieved as of a Vesting Date, the percentage of the Restricted Stock indicated
on the row for such Vesting Date in the table above shall vest. If the
Performance Restriction is not achieved during the applicable Measurement
Period, the percentage of the Restricted Stock indicated on the row for such
Vesting Date in the table above shall not vest and, for no consideration, will
be automatically forfeited to the Company.






















 